
	
		I
		111th CONGRESS
		2d Session
		H. R. 6144
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2010
			Mr. Barton of Texas
			 (for himself, Mr. Burgess, and
			 Mrs. Blackburn) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal certain amendments to the Energy Policy and
		  Conservation Act with respect to lighting energy efficiency.
	
	
		1.Short titleThis Act may be cited as the
			 Better Use of Light Bulbs
			 Act.
		2.Lighting energy
			 efficiency
			(a)In
			 generalSubtitle B of title III of the Energy Independence and
			 Security Act of 2007 (Public Law 110–140) is repealed.
			(b)ApplicationThe Energy Policy and Conservation Act (42
			 U.S.C. 6201 et seq.) shall be applied and administered as if subtitle B of
			 title III of the Energy Independence and Security Act of 2007 (and the
			 amendments made by that subtitle) had not been enacted.
			
